Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2003

USA v. Ringwalt
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3142




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Ringwalt" (2003). 2003 Decisions. Paper 464.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/464


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT



                    No: 02-3142


           UNITED STATES OF AMERICA

                          v.

            CHARLES H. RINGWALT, III,
                             Appellant


    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania

District Court Judge: The Honorable Eduardo C. Robreno
               (D.C. Civil No. 01-cr-00192)



               Argued on June 2, 2003

Before: BARRY, FUENTES, and ROSENN Circuit Judges

                (Filed: June 10, 2003)



                        Richard G. Tuttle [Argued]
                        Kolansky, Tuttle & Rocco
                        1429 Walnut Street
                        Suite 1300
                        Philadelphia, PA 19102

                        Counsel for Appellant

                        John J. Pease, III [Argued]
                                           Office of the United States Attorney
                                           615 Chestnut Street
                                           Suite 1250
                                           Philadelphia, PA 19106

                                           Counsel for Appellee



                                  OPINION OF THE COURT




FUENTES, Circuit Judge:

       On January 17, 2002, a jury in the United States District Court for the Eastern

District of Pennsylvania convicted Charles H. Ringwalt, III (“Ringwalt”) of two counts of

income tax evasion in violation of 26 U.S.C. § 7201, three counts of willfully subscribing

to false tax returns in violation of 26 U.S.C. § 7206(1), and one count of aiding and

assisting the preparation of false tax returns in violation of 26 U.S.C. § 7206(2). On

appeal, Ringwalt claims that: (1) the Government committed prosecutorial misconduct in

its closing argument to the jury; (2) the Government failed to disclose exculpatory

evidence before or during trial; (3) the District Court erred in limiting the testimony of his

expert witness; and (4) there was insufficient evidence of willfulness presented at trial to

sustain the jury’s verdict of guilty.

       Ringwalt raised all of these claims before the District Court in his motions for

judgment of acquittal and for a new trial. The District Court conducted an exhaustive


                                              2
analysis of each claim in a lengthy, written opinion and denied each of Ringwalt’s motions.

See United States v. Ringwalt, 213 F. Supp. 2d 499 (E.D. Pa. 2002). After a careful review

of the record and the Parties’ arguments, we find no basis for disturbing the District

Court’s thorough and well-reasoned opinion. Thus, we will affirm the judgment for

substantially the same reasons set forth in Judge Robreno’s opinion.




TO THE CLERK OF THE COURT:



Kindly file the foregoing Opinion.



                                                          /s/ Julio M. Fuentes
                                                        Circuit Judge




                                              3